831 So. 2d 1260 (2002)
Roger C. AYERS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2563.
District Court of Appeal of Florida, Second District.
December 18, 2002.
*1261 James Marion Moorman, Public Defender, and Howardene Garrett, Assistant Public Defender, Bartow, for Appellant.
Richard E. Doran, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Roger C. Ayers appeals judgments entered after the trial court denied his presentence motion to withdraw his pleas of no contest pursuant to Florida Rule of Criminal Procedure 3.170(f). The State has conceded that it was error under the circumstances of this case for the trial court to deny the motion without appointing conflict-free counsel. See Hope v. State, 682 So. 2d 1173, 1174 (Fla. 4th DCA 1996). Accordingly, we reverse Mr. Ayers' judgments and sentences and remand with instructions to the trial court to appoint conflict-free counsel for the purpose of an evidentiary hearing on Mr. Ayers' motion to withdraw his plea.
Reversed and remanded.
ALTENBERND, NORTHCUTT, and CASANUEVA, JJ., concur.